UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4308



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY LLOYD BRADFORD,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-03-237)


Submitted:   November 2, 2005          Decided:     November 22, 2005


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael W. Patrick, LAW OFFICE OF MICHAEL W. PATRICK, Chapel Hill,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Robert A. J. Lang, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Rodney Lloyd Bradford appeals his conviction and sentence

to 180 months in prison and five years of supervised release

following his guilty plea to possession of a firearm, after having

been convicted of three counts of felony breaking and entering, in

violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1) (2000).     Bradford’s

attorney initially filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting there were no meritorious grounds

for appeal but raising the issue of whether there was appealable

error under Blakely v. Washington, 542 U.S. 296 (2004).     Following

the Supreme Court’s decision in United States v. Booker, 125 S. Ct.

738 (2005), Bradford’s counsel filed a supplemental brief raising

the issue of whether his enhanced punishment as an armed career

criminal violated his right to a jury trial under the Sixth

Amendment.     Bradford was notified of his right to file a pro se

supplemental brief but did not do so.         Finding no meritorious

issues, we affirm.

          Although Bradford did not object to the presentence

report or dispute that he had at least three prior convictions for

felony breaking and entering under North Carolina law, he contends

that whether or not these offenses qualified as “violent felonies”

or were “committed on occasions different from one another” under

18 U.S.C. § 924(e) (2000) were facts that had to be charged in the

indictment and determined by the jury or admitted by him. However,


                                 - 2 -
Bradford’s arguments are foreclosed by United States v. Thompson,

421 F.3d 278 (4th Cir. 2005).          Because the facts necessary to

support both the fifteen-year mandatory minimum prison sentence

under 18 U.S.C. § 924(e) and the enhancement under U.S. Sentencing

Guidelines Manual § 4B1.4(b)(3)(B) (2003) “inhere in the fact of

conviction,” there was no error.       See id. at 283, 287 & n.5.

           In accordance with Anders, we have reviewed the entire

record in this case and found no meritorious issues for appeal.            We

therefore affirm Bradford’s conviction and sentence.              This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If the client requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -